DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2008/0189468) and further in view of Yuyitung et al. (US 2016/0098297).
As per claim 1, Schmidt teaches a method (Schmidt: claim 26) for ensuring sufficient available [[storage]] capacity for data resynchronization or data reconstruction in a cluster of a hyper-converged infrastructure (HCI) deployment (Schmidt: par. [0031]: “Examples of virtualization system…virtual machine monitors (VMMs), hypervisors and in which failover of a virtual machine (213B, 213B') from one virtualization system (212A) to another (212B) is supported. In the illustrated system, storage volume 222 is provisioned (202) from underlying storage elements 231 for which access is mediated using storage area network (SAN) 230”; here it is noted that Schmidt expressly does not teach receiving a request to provision, however as underlined above, when there is failover a storage volume is provisioned on another system which means some type of request is required to provision the volume); calculating, by the computer system, one or more [[storage]] capacity reservations for one or more host systems in the cluster, the one or more [[storage]] capacity reservations indicating one or more amounts of local [[storage]] capacity to reserve on the one or more host systems respectively in order to ensure successful data resynchronization or data reconstruction in case of a host system failure or maintenance event (Schmidt: par. [0044]: “the cluster as a whole reserves sufficient excess capacity to tolerate a predetermined number of failures (typically a single failure) and establishes a priori to strategy for rehosting of affected VMs to alternate hosts in the event of such a failure”; par. [0071]: “a typical availability policies may require that the system tolerate multiple host failures…failures and reliability design goals can be modeled at finer levels 
As per claim 2, Schmidt and Yuyitung teach the method of claim 1 further comprising: if placement of the object on the cluster will not result in a conflict with the one or more storage capacity reservations, allowing the request to proceed (Yuyitung: par. [0057]).
As per claim 3, Schmidt and Yuyitung teach wherein calculating the one or more storage capacity reservations comprises: determining a host failover capacity (HFC) parameter associated with the cluster, the HFC parameter indicating a number of host system failures that should be tolerated within the cluster; identifying a number of host systems in the cluster with highest raw storage capacity, the number corresponding to the HFC parameter (Schmidt: par. [0073]: “an availability policy requires that a cluster tolerate a specified number N hosts failures, Worst-Case lost capacity is the capacity of the N hosts having the greatest capacity”). Schmidt and Yuyitung expressly fail to teach 
As per claim 4, Schmidt and Yuyitung expressly fail to teach wherein the computer system determines whether placement of the object on the cluster will result in a conflict with the one or more storage capacity reservations by: calculating a host failure storage capacity parameter (HFSC) based on the HFCR parameter; calculating an amount of available storage capacity in the cluster based on the HFSC parameter; and determining whether the amount of available storage capacity in the cluster is greater than or equal to zero. However as noted above in claim 3, Schmidt teaches that certain number N of host failure must be tolerated and worst-case lost capacity is hosts with greatest capacity and that capacity must be reserved in order for the N hosts to be resynchronized/rebuild, where one having ordinary skill in the art would be able to determine that the spare/free capacity must be equal to or greater than the capacities of the N hosts and if the storage is distributed across the storage devices then the free capacity must also be reserved on each storage device and thus reserving the capacity 
As per claim 5, Schmidt and Yuyitung expressly fail to teach wherein the calculated amount of available storage capacity in the cluster takes into account a proposed placement of the object on the cluster. However as explained in the current specification the equation determines whether the value of ACSC is greater than 0, means that the total spare/free/available capacity after the placement of the object is greater than or equal to 0 means there is enough free space to place the object on reserved capacity. Schmidt teaches that the N hosts having greatest capacity must be considered and therefore one having ordinary skill must know that the cluster has enough free capacity which will sufficiently place the object without conflicting.
Claims 8-12 and 15-19 are directed to a non-transitory computer readable medium and a system comprising a processor and memory and are similar in scope with claims 1-5 above. Schmidt teaches a computer readable medium (claim 29) and a system (claim 1) with processor (pars. [0022], [0062]) and memory (par. [0063]) and thus rejected under same rationales as applied to claims 1-5 above.

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2008/0189468) and Yuyitung et al. (US 2016/0098297) as applied to claims 1, 8 and 15 above, and further in view of Koh et al. (US 2010/0077250).
As per claim 6, Schmidt and Yuyitung expressly fail to teach wherein calculating the one or more storage capacity reservations comprises: determining a failures to 
AS per claim 7, Schmidt, Yuyitung and Koh expressly fail to teach wherein the computer system determines whether placement of the object on the cluster will result in a conflict with the one or more storage capacity reservations by: checking, for each host system in the cluster that does not maintain a portion of the object in the host system's local storage, whether the host system has sufficient available storage capacity to reserve an amount of storage capacity equal to the ORC parameter. However as explained with respect to claim 6, when there is 1 + 1 level of availability, the capacity of one storage node must be reserved on the different node on which there 
Claims 13, 14, 20 and 21 are rejected under same rationales as applied to claims 6 and 7 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ren et al. (US 2014/0059379) teaches a system for proactive resource reservation for protecting virtual machines.
Aiyar et al. (US 10,559,512) teaches system for reserving capacity on plurality of sites based on probability of failure.
Abali et al. (US 2009/0177918) teaches determining whether sufficient free capacity is available for RAID failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138